Citation Nr: 0029657	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of both 
shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1994 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for arthritis 
of both shoulders.

The Board notes that in a June 2000 rating decision, the RO 
granted entitlement to individual unemployability, denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance, and determined that basic 
eligibility for Dependent's Educational Assistance had been 
established.  The veteran has not filed a notice of 
disagreement as to that decision, thus it is not before the 
Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service records reflect the veteran engaged in combat 
with the enemy.  

3.  A September 1997 VA joint examiner opined that the 
veteran's shoulder pain was less likely to have developed 
from an in-service blast injury than from natural processes.

4.  The record is silent for any competent medical evidence 
demonstrating a reasonable possibility that the veteran's 
bilateral shoulder disability was incurred in or as a result 
of his active military service.




CONCLUSION OF LAW

Bilateral shoulder arthritis was not incurred in or as a 
result of active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.   
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind. 

Factual Background

Service personnel records reflect that the veteran has been 
awarded numerous citations and awards, including the Combat 
Infantryman Badge, the Purple Heart, and the Bronze Star 
Medal.  

Information from the hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, for 
the year 1944 reflects that the veteran was hospitalized in 
September 1944 with a first diagnosis of face burns and a 
second diagnosis of perforating wound(s) to the tympanic 
membrane.  The causative agent was noted as a blast or 
explosion.  

Letters from the War Department, Office of the Adjutant 
General, addressed to the veteran's mother and dated in 
November 1944 reflect the veteran was improving and 
convalescing.  

Relevant VA treatment records dated in 1992 and 1993 are 
silent for complaints or treatment related to the shoulders.  

Upon VA general medical examination dated in July 1993, the 
veteran reported experiencing a ruptured eardrum and broken 
ribs during service.  The examiner noted no diseases, 
injuries, or functional effects of the musculoskeletal 
system.  A diagnosis of an old healed rib fracture and 
hearing loss with a healed left tympanic membrane was noted.  

In a February 1994 written statement, the veteran reported 
that he was injured during service when he was hit by an 
incoming round while carrying a satchel charge.  He reported 
that the satchel charge exploded and he went flying through 
the air and landed in a tree.  He reported experiencing 
multiple joint traumas to the back, neck, and shoulders.  The 
veteran stated that he currently suffered from multiple joint 
arthritis as a residual of that incident.  

In a May 1994 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for arthritis of 
both shoulders.  

VA treatment records dated from 1994 to 1996 are silent for 
complaints or treatment related to the shoulders.  

VA examination of the spine dated in December 1996 reflects 
the veteran complained of experiencing low back pain since 
1943, right lateral chest pain, neck pain, and bilateral 
shoulder pain.  The bilateral shoulder pain was noted as 
occurring off and on and increased with atmospheric change 
and cold weather.  Physical examination revealed no swelling 
of any joints, a large increase in the dorsal kyphosis mostly 
at its middle third.  The kyphosis was noted as fixed.  
Cervical motion was noted as reduced and there was no 
mobility in the lower lumbar spine.  Mobility of the thoracic 
spine was noted as difficult to assess.  Both shoulders 
showed a full range of painless motion.  The examiner noted 
that x-ray examination of the shoulders was negative.  
Diagnoses of compression fracture of the lumbosacral spine, 
advanced spondylosis of the cervical spine, compression 
fracture of D11, old healed fracture of two ribs, and 
osteopenia in all x-rays, cause not known, were noted.  A 
radiology report of the shoulders dated in December 1996 
reflects an impression of osteoporosis, no fracture or 
dislocation.  

Upon VA examination of the spine dated in September 1997, the 
veteran reported experiencing upper back pain and neck pain 
since 1943.  Back pain was noted as daily and neck pain was 
noted as occurring four times a year.  In regard to the 
shoulders, the examiner noted that the veteran had very mild 
shoulder pain, possible tendonitis, and osteoporosis.  The 
examiner noted that osteoporosis could well be related to 
advancing age.  The examiner also noted there was essentially 
no residual for the shoulders.  Finally, the examiner opined 
that osteoporosis was occurring in this veteran as part of 
wear and tear with age and the back and neck pain could very 
well be separate as residual from trauma.  

Upon VA examination of the joints dated in September 1997, 
the veteran complained of occasional pain in the shoulders of 
mild severity.  Frequency was noted as about three times per 
month, lasting for about a day.  Objectively, the examiner 
noted no evidence of pain in the shoulders and no pain on 
range of motion testing.  Physical examination revealed no 
swelling and no deformity.  Osteoporosis was noted on x-ray 
examination.  A diagnosis of very mild bilateral shoulder 
pain, possibly tendonitis, was noted.  The examiner opined 
that the veteran's shoulder pain was less likely to have 
developed from the blast injury than from natural processes.  

VA treatment records dated from 1997 to 1999 are silent for 
specific complaints or treatment relevant to the shoulders; 
however, general assessments of degenerative arthritis and 
degenerative joint disease were noted.  

Upon VA examination dated in June 1999, diagnoses of old 
compression fracture of T7 and L3, old fracture of the ninth 
and tenth ribs, osteoporosis of the lumbar and thoracic 
spine, and degenerative joint disease of the thoracic and 
lumbosacral spines were noted.  The examiner opined that 
given the veteran's prior history, his present x-rays, and 
physical examination findings, it would appear as likely as 
not that the old fractures of the thoracic and lumbosacral 
spine might have been influenced to some degree by previous 
trauma.

In a January 2000 rating decision, the RO granted entitlement 
to service connection for residuals of injuries to the 
thoracic and lumbar spines with compression fractures at T7 
and L3, and traumatic arthritis, evaluated as 20 percent 
disabling, effective from February 14, 1994.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

Following a review of the evidence of record, the Board 
concludes that entitlement to service connection for 
arthritis of both shoulders is not warranted.

The Board recognizes that the veteran was injured during 
service and does not question the occurrence of that 
incident.  However, the evidence of record does not 
demonstrate a reasonable possibility that the veteran's 
current bilateral shoulder disability was caused by that in-
service incident.  In fact, the September 1997 VA joint 
examiner opined that the veteran's shoulder pain was less 
likely to have developed from the blast injury than from 
natural processes.  That opinion is consistent with the 
September 1997 VA spine examiner's opinion that the veteran 
had virtually no shoulder residuals and osteoporosis was 
occurring as part of wear and tear with age.  Thus, the 
record is silent for any competent medical evidence 
demonstrating a reasonable possibility that the veteran's 
bilateral shoulder disability was incurred in or as a result 
of his active military service.  

The record is further silent for any evidence of arthritis of 
the shoulders within one year of the veteran's discharge from 
service or for any treatment or complaints related to the 
shoulders prior to the filing of the veteran's claim in 1993.  
The Board finds that the veteran has therefore not 
demonstrated the presence of a chronic disorder in service or 
evidence of continuity of symptoms that would warrant further 
development under 38 C.F.R. § 3.303(b) (1999).  See Savage v. 
Gober, 
10 Vet. App. 488 (1997).

Accordingly, the Board concludes that entitlement to service 
connection for arthritis of both shoulders is not warranted.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for arthritis of both 
shoulders is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 7 -


